                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


SHAQUAN ENVI-EL also known as                  )
Shaquan Lavena Lesane                          )
                   Plaintiff,                  )
                                               )
v.                                             )      JUDGMENT
                                               )      5:19-cv-247-FL
SAM HAMADANI, Wake County Family               )
Court Judge, JONATHAN BREEDAN,                 )
and JEFFERY EDWARDS, JR.                       )
                   Defendants.                 )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Order and Memorandum and Recommendation of the United States Magistrate
Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 8, 2019, and for the reasons set forth more specifically therein, that this action is dismissed
without prejudice.

This Judgment Filed and Entered on August 8, 2019, and Copies To:
Shaquan Envi-El (via US mail) P O Box 40453, Raleigh, NC 27629

August 8, 2019                         PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
